—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered December 9, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of from SVs years to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence that defendant had engaged in a heated argument with the decedent, returned shortly thereafter in a car with the assailant, pointed out the decedent to the assailant moments before the fatal shots, and drove the assailant away after the shooting was sufficient evidence from which the jury could find defendant shared the assailant’s intent (People v Rossey, 89 NY2d 970, 972). The verdict was also not against the weight of the evidence. Credibility issues were properly placed before the jury and we find no basis on the record to disturb its determination. We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.